Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12 Glimcher Realty Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x]No fee required []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing is and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently SEC 1913(01-05)valid OMB control number. Table of Contents GLIMCHER REALTY TRUST 180 East Broad Street Columbus, Ohio43215 March 29, 2013 Dear Shareholder: You are cordially invited to attend the 2013 Annual Meeting of Shareholders of Glimcher Realty Trust, which will be held on Thursday, May 9, 2013, beginning at 11 A.M., local time, at the Renaissance Columbus Downtown Hotel, 50 North 3rd Street, Columbus, Ohio 43215, for the purposes stated in the attached Notice of Annual Meeting of Shareholders. Since 2009, we have made our proxy materials available over the Internet and will do so for the proxy materials pertaining to the 2013 Annual Meeting of Shareholders.We believe that providing proxy materials over the Internet will expedite your receipt of the information while reducing our need to print and ship the materials, which both lowers the costs of delivery and reduces the environmental impact of our annual meeting. On or about March 29, 2013, we mailed to our shareholders a notice containing instructions on how to access our proxy materials and how to vote. This notice also contained instructions on how you canreceive a paper copy of our proxy materials. It is important that your common shares be represented at the Annual Meeting.Whether or not you plan to attend, we hope that you will vote your shares as promptly as possible. Information about the Annual Meeting and the various matters on which the holders of our common shares of beneficial interest will act is included in the Notice of Annual Meeting of Shareholders and Proxy Statement that follow. Sincerely, Michael P. Glimcher Chairman of the Board & Chief Executive Officer Table of Contents Forward Looking Statements This Proxy Statement, together with other statements and information publicly disseminated by Glimcher Realty Trust, contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy.Future events and actual results may differ from the events discussed in the forward-looking statements.Risks and other factors that might cause differences, some of which could be material, include, but are not limited to, economic and market conditions, competition, employment litigation, transaction delays, the failure of Glimcher Realty Trust to qualify as a real estate investment trust, loss of key personnel, the failure to achieve earnings/funds from operations targets or estimates, as well as other risks listed from time to time in our Form 10-K and other reports and statements filed by Glimcher Realty Trust with the Securities and Exchange Commission. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK Table of Contents GLIMCHER REALTY TRUST NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held On May 9, 2013 The 2013 Annual Meeting of Shareholders (the “Annual Meeting”) of Glimcher Realty Trust, a Maryland real estate investment trust (the “Company”), will be held at the Renaissance Columbus Downtown Hotel, 50 North 3rd Street, Columbus, Ohio 43215, on Thursday, May 9, 2013, beginning at 11 A.M., local time, for the following purposes: 1. To vote to elect three Class I Trustees to serve until the 2016 Annual Meeting of Shareholders and until their respective successors are duly elected and qualified; 2. To consider and vote upon the ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013; 3. To consider and vote upon a non-binding and advisory resolution regarding the Company’s executive compensation; and 4. To transact such other business as may properly come before the Annual Meeting or any adjournment(s) or postponement(s) thereof. The Board of Trustees of the Company has fixed the close of business on March 15, 2013 as the record date for determining the holders of record of the common shares entitled to receive notice of and to vote at the Annual Meeting. The Company recommends that you vote “FOR” each of the nominees for trustee and “FOR” Proposals 2 and 3. YOUR VOTE IS IMPORTANT. ACCORDINGLY, YOU ARE URGED TO VOTE YOUR SHARES AS PROMPTLY AS POSSIBLE WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING. SHAREHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING IN PERSON AT THE LOCATION STATED ABOVE. If you are a shareholder of record then you may change your vote or revoke your proxy at any time before your proxy is exercised at the Annual Meeting by following the voting instructions found on the Notice Regarding the Internet Availability of Proxy Materials that you received or by filing with the Secretary of the Company a duly signed revocation or another proxy card bearing a later date than the initial proxy card submitted. Alternatively, you may also change your proxy vote by attending the Annual Meeting in person and voting in person; however, mere attendance at the Annual Meeting will not serve to revoke a proxy unless you specifically request such a revocation. If your common shares are held in a stock brokerage account or by a bank or other nominee, then you must contact the institution or representative that holds your shares and follow its instructions for revoking your proxy.Beneficial owners of common shares held in a brokerage account, by a bank, or other nominee are advised that if you do not timely provide instructions to your broker, banker, or nominee, your shares will not be voted in connection with the election of Class I Trustees (Proposal 1) or with respect to Proposal 3. By Order of the Board of Trustees, George A. Schmidt Executive Vice President, General Counsel and Secretary March 29, 2013 Columbus, Ohio Table of Contents GLIMCHER REALTY TRUST PROXY STATEMENT FOR THE 2 Table of Contents Page I. Introduction & General Information About the Annual Meeting and Voting 6 II. Proposals for Shareholder Consideration at the Annual Meeting 11 III. Information About Our Trustees, Trustee Nominees, & Executive Officers 13 ●Biographies of Our Trustees & Trustee Nominees 13 ●Biographies of Our Executive Officers 16 IV. Corporate Governance 19 ●Board Leadership 19 ●Corporate Governance Policies & Procedures 20 ●Trustee Independence 25 ●The Role of the Board of Trustees in Risk Oversight 25 V. Our Board of Trustees & Its Committees 27 VI. Compensation Risk Assessment 32 VII. Compensation of Our Executive Officers 33 ●Compensation Discussion and Analysis 33 ●Summary Compensation Table & Other Supporting Tables 51 ●Potential Payments to Named Executives Upon Termination or Change in Control 59 ●Compensation Committee Report 65 VIII. Compensation of Our Trustees & Disclosure of Related Party Transactions 66 ●Trustee Compensation 66 ●Certain Relationships and Related Party Transactions 68 IX. Information About Security Ownership and Our Equity Compensation Plans 69 ●Security Ownership of Certain Beneficial Owners and Management 69 ●Equity Compensation Plan Information 73 Table of Contents GLIMCHER REALTY TRUST PROXY STATEMENT FOR THE 2 Table of Contents (cont’d) Page X.
